409A Amendment

to the

Osage Federal Savings and Loan Association of Pawhuska

Executive Salary Continuation Plan Agreement for

Mark S. White

 

Osage Federal Bank, successor in interest to Osage Federal Savings and Loan
Association of Pawhuska (“Institution”), and Mark S. White (“Employee”)
originally entered into the Osage Federal Savings and Loan Association Executive
Salary Continuation Plan Agreement (“Agreement”) April 16, 2004. Pursuant to
Section 11 of the Agreement, the Institution and the Employee hereby adopt this
409A Amendment, effective January 1, 2005.

 

RECITALS

 

This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. Therefore, the following
changes shall be made:

 

1.

The definition of “Normal Retirement Age” in Section 1 shall be amended to
delete the words “or later if permitted by the Institution’s Board of
Directors”.

 

2.

The following provision regarding “Separation from Service” distributions shall
be added as a new definition under Section 1, as follows:

 

Separation from Service 

 

Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Employee’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations Section
1.409A-1(h).

 

3.

The following shall be added as a new definition under Section 1:

 

Retirement Date

 

Retirement Date shall mean the Employee’s retirement from active employment with
the Institution which becomes effective on the later of the Employee’s attaining
age sixty-five (65) or such other date as the Employee may actually retire.

 

4.

Subparagraph 3 (a) shall be amended to delete the word “Age” from the second
sentence of the first paragraph and to replace it with the word “Date”.

 

--------------------------------------------------------------------------------



5.

Subparagraph 3 (b), “Retirement Prior to Age 65”, shall be amended to insert the
words “bur prior to Normal Retirement Age” after the word “(62)” in the first
paragraph, and also after the words “[Section 1]” in the first sentence of the
second paragraph; to insert the words “until the death of the Executive,
commencing” after the word “benefit)” in the second sentence of the second
paragraph; and to delete the words “or in equal monthly installments (1/12th of
the annual benefit), at the discretion of the Institution” from the third
sentence of the second paragraph.

 

6.

Subparagraph 3 (c), “Termination Before Normal Retirement Age After Merger,
Conversion, or a Change of Control After Conversion”, shall be amended to insert
the words “in the same form and with the same timing as provided in Subparagraph
3 (b), commencing on the first day of the second month following said
termination” after the word “benefits” in the first paragraph.

 

7.

Subparagraph 3 (d), “Termination Before Age 62”, shall be deleted in its
entirety and replaced with the following Subparagraph 3 (d):

 

Termination Before Age 62.

 

If the Employee is terminated by action of the Institution before age sixty-two
(62) for any reason other than a discharge for cause, the Employee shall be
entitled to the accrued liability balance at said termination paid in equal
monthly installments until the death of the Employee, commencing on the first
day of the second month following said termination.

 

8.

Section 8, “Acceleration of Payment”, shall be deleted in its entirety and
intentionally left blank.

 

9.

Subparagraph 9 (b) and the following paragraph shall be deleted in their
entirety and replaced with the following Subparagraph 9 (b):

 

(b)       In the event that there is any finding of Disability of the Employee,
the Institution will pay an amount equal to the accrued liability retirement
account balance to the Employee in a lump sum thirty (30) days following said
Disability. No other benefits will be owed to the Employee under this Agreement.
“Disability” shall mean Employee: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Institution. Medical determination of Disability may
be made by either the Social Security Administration or by the provider of an
accident or health plan covering employees of the Institution, provided that the
definition of Disability applied under such

 

2

 

--------------------------------------------------------------------------------



Disability insurance program complies with the requirements of Section 409A.
Upon the request of the Plan Administrator, the Employee must submit proof to
the Plan Administrator of Social Security Administration’s or the provider’s
determination.

 

10.

Section 11, “Amendment”, shall be deleted in its entirety and replaced with the
following Section 11:

 

Amendment.

 

This Agreement can be amended by the mutual written agreement of both parties.
The Institution shall have the power to terminate this Agreement completely by
giving proper notice of not less than sixty (60) days.

 

11.

A new Section 24 shall be added as follows:

 

Restriction on Timing of Distribution.  

 

Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Institution if any stock of the Institution is
publicly traded on an established securities market or otherwise. In the event a
distribution is delayed pursuant to this Section, the originally scheduled
distribution shall be delayed for six (6) months, and shall commence instead on
the first day of the seventh month following Separation from Service. If
payments are scheduled to be made in installments, the first six (6) months of
installment payments shall be delayed, aggregated, and paid instead on the first
day of the seventh month, after which all installment payments shall be made on
their regular schedule. If payment is scheduled to be made in a lump sum, the
lump sum payment shall be delayed for six (6) months and instead be made on the
first day of the seventh month.

 

12.

A new Section 25 shall be added as follows:

 

Certain Accelerated Payments.  

 

The Institution may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Employee of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 

3

 

--------------------------------------------------------------------------------



13.

A new Section 26 shall be added as follows:

 

Subsequent Changes to Time and Form of Payment.  

 

The Institution may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

 

 

(1)

the subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

 

(2)

the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

(3)

in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

 

Therefore, the foregoing changes are agreed to.

 

/s/ Martha M. Hayes

 

/s/ Mark S. White

For the Institution

 

Mark S. White

 

 

 

 

 

 

Date   January 18, 2008

 

Date   January 18, 2008

 

 

4

 

 